OPINION AND JUDGMENT ENTRY
This is an accelerated appeal from a judgment of the Lucas County Court of Common Pleas that found appellant guilty of one count of involuntary manslaughter in violation of R.C. 2903.04(A) and one count of aggravated robbery in violation of R.C.2911.01(A)(2). Appellant entered a plea of guilty to each count and was sentenced to consecutive sentences.
On authority of State v. Rance (1999), 85 Ohio St. 3d 632, appellant's first and second assignments of error are not well-taken. On authority of State v. Rush (1998), 83 Ohio St. 3d 53, appellant's third assignment of error is not well-taken.
On consideration whereof, the judgment of the Lucas County Court of Common Pleas is affirmed. Court costs of this appeal are assessed to appellant.
JUDGMENT AFFIRMED.
A certified copy of this entry shall constitute the mandate pursuant to App.R. 27. See, also, 6th Dist.Loc.App.R. 4, amended 1/1/98.
Melvin L. Resnick, J.
Richard W. Knepper, J.
Mark L. Pietrykowski, J.
CONCUR.